Title: Enclosure: Major General Steuben to the Board of War, January 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Board of War


            
              [Philadelphia, c.28 Jan. 1780]
            
            Delivered to the Board of War by Major General steuben on Friday Jany 28th 1780.
            The incomplete state & Extreme inequality of our Regiments of Infantry, against all good Order and regular formation, induced me last Campaign to present to H[is] E[xcellency] the Commander in Chief a Plan of formation for an Order of Battle, in which I joined Two and three Regiments together in Order to form a Single Battalion according to the Regulations. In Consequence of this Formation, the Army under Genl Washington was divided in 35 Battalions, & Eight Battalions of Light Infantry.
            Altho’ Such an Arrangement was very necessary, yet it was Very difficult to bring the Commanding Officers of Regiments to agree to it. the one insisted on the Strength of his Corps, the other on the older date of his Commission & both Claimed the Commandment in Chief of the Battalion. Hence several Representations on the part of those Officers, were producd which were accommodated; but, with the greatest Difficulty, by the Commander in Chief & myself.
            The formation of 8 Battalions of Light Infantry met with ⟨as many⟩ obstacles, & excited no fewer Clamours Som⟨e⟩ ⟨Regiments⟩ Complained of furnishing too much, o⟨thers of not furnishing⟩ Enough. This Arrangemt was however ⟨partly implemented⟩. ⟨The⟩ Eight Battalions of Light Infantry were formed, & when under Arms, the Regiments were formed into Battalions.
            Altho this formation was Extremely defective, yet it was the only one We Could adopt. The Arrival of the Nine months recruits from New England brought disorder into it in the midst of the Campaign.
            But now it is totally Subverted by the diminution of about

5000 Men whose Enlistment expires before the beginning of next Campaign.
            Some Regiments will be so diminished that it will be necessary to join four or five together to form a Battalion, others will be almost reduced to nothing. few are strong enough to form a Battalion by themselves Hence there will be very Weak Battalions with Twelve Field Officers at their Head, whilst others of the Same Strength will perhaps have but one.
            To remedy this Evil, I know but of two means: that of reforming the Officers & incorporating the Regiments, & that of Compleating them.
            The first will be dangerous & impolitic, & the latter impossible.
            If we reduce the number of Regiments in the midst of the War, We will shew the Enemy that we are not able to maintain Our Army on the present footing.
            The reformed Officers, even in preserving their appointment & rank, will be disgusted at the service, & I fear We will lose thereby a Number of good & brave Officers.
            If We preserve their Rank to restore them to their Commands in Case of Vacancies, We will Justly offend those who will remain. for Supposing that a Regimt loses several Officers in Action, it would be hard for those who have run all the dangers, to be superseded by those who have been all the while Enjoying their Rank & appointments in the midst of their families And Connexions. I dare say that the only proposal of an Incorporation will disgust most of our Officers, & I apprehend the most fatal Consequences.
            To Complete the Regiments is an Enterprize impossible to the U.U.S.S., & Supposing even that we might find a sufficient number of Recruits, We would then have so disproportionate an Army that it would be out of the Power of the States to maintain it.
            The Regiments of Infantry alone would amount according to the Establishment, to near 42000 Rank & file, add to this 3000 Cavalry, 2000 Artillery, and at least (for the proportion of Such an Army) 6000 Men for the Train of the Army, Artificers &c., and then the Army will amount to 53000 Privates without including the Officers whose Number must amount to between 5 & 6000—Which will make about 58,000 Men. And Even supposing the states should have all the necessary Means to form & maintain such an Army, it would be ridiculous to keep up a

force so superior to that We have to oppose. Thus, it appears to me that speaking of Completing the Regiments is speaking of an absolutely ill calculated scheme.
            If I am asked what means I would then propose; I will answer: That I think We must form our Army on a Number proportionable to the abilities of the States & the Operations we have to undertake.
            The first object requires an Exact Calculation on the part of our Legislators, who are best acquainted with the abilities of the different states. In this Calculation, it is not only necessary to determine the number of Men that can be assembled, but likewise the means of Arming, paying, Cloathing, & otherwise supporting them.
            The next is to determine whether we intend to act with Vigour in an offensive Campaign, or if we mean to protract the War by acting defensively; & waiting for the issue of Events. In both Cases, our Army must be reinforced more or less, for such as it is, it cannot any how stand another Campaign Besides We must determine on a regular formation, and adopt Some particular System.
            In order to oppose our Enemies in the North & in the South, & act offensively against them, our Army ought to be Considerably augmented, and sufficiently provided with all the necessaries for next Campaign In order to know what Number the Army ought to amount to Serve that object, the General who commands it & directs its operations ought to determine.
            I will however Venture to give here my Opinion, which I Submit to the Examination of the Commander in Chief, and the approbation of Congress.
            Before I enter upon any Calculation I will observe that among the number of Men, I include only the fighting Men in Rank & file, without including Even the Officers, Sergeants, Drummers, &c. & Still less the Men Employed as Waggoners; Artificers, or Servants, who are returned as Soldiers, and are not such in reality.
            supposing then that our Army is to be put on a Footing, to resist the Efforts of the Enemy in Georgia & Carolina, & not only to oppose their progress, but to dispossess them of what they have already conquered.
            That We Wish to be able to keep them close at the Northward, & be ready at Every instant to Cooperate with a fleet of our Allies, & Strike a powerful Blow, wherever we shall think proper.
            
            That we wish to be able to fill our Garrisons, on the frontiers, & reinforce them in case of need.
            Methinks the following Numbers will be necessary for this Purpose.
            
              
                Infantry
                
                23616
              
              
                Cavalry
                
                1000
              
              
                Artillery & Artificers
                
                2000
              
              
                Train of Artillery
                
                400
              
              
                Train of the Army including Commissaries, Quarter Masters, Forage Masters &c.
                }
                2952
              
              
                
                
                29968
              
            
            This Force might be divided in the following Manner:
            
              
                The Army under Genl Washington
              
              
                Infantry
                16000
              
              
                Cavalry
                600
              
              
                Artillery & Artificers
                1200
              
              
                Train of Artillery
                300
              
              
                Retainers &c.
                2000
              
           
              The Army under Genl Lincoln
              
                Infantry
                6000
              
              
                Cavalry
                400
              
              
                Artillery &c.
                600
              
              
                Train of Artillery
                100
              
              
                Staff &c.
                952
              
              
                In Garrisons
                
              
              
                Infantry
                1616
              
              
                Artillery &c.
                200
              
            
            To bring up our Army to these Numbers, it is neither necessary to Complete the Regiments according to the Establishment, nor to reform or incorporate them.
            Each state should only level their Regiments Each to consist of 324 Men, they ought then to divide Each Regiment into Eight Companies, & one of Light Infantry Each Company should

Consist of 36 Men, out of whom four should be drawn to be put under the Quarter Master General’s Orders, who might Employ them as Waggoners &c. and thereby save the Enormous Expence to which we are subjected, by the Considerable pay those Waggoners receive which it is known, is no less than that of a Captain of Infantry.
            The Regiments of the different states being once put on this footing, it would be necessary to level the Additional Regiments, among which that of Col. Livingston, almost reduced to nothing, and without Officers might be incorporated to level the others. When these are so levelled, they should be joined to the state Regiments, either by Lot or any other Arrangement, & completed to the Number of 324 by the states to which they shall be allotted, who ought then to make them Enjoy the same Emoluments as their other Regiments.
            With regard to the Rank & advancement of the Officers of the additional Regiments, it would be proper to preserve the advancement among themselves, & to confirm to the Commander in Chief the Authority which Congress has granted him of disposing of the Advancement of the Officers, & filling up the Vacancies of the Continental Regiments, in which there are a Number of Excellent Officers.
            The Cavalry ought to be completed, and remounted in proportion, that the whole may not Exceed One Thousand Horses.
            With regard to the Artillery, General Knox ought to be Consulted whether the Number I have proposed will be proportioned to his Operations. I have drawn this Proportion from the Armies in Europe, & the Returns of that Corps will determine how many Men will be necessary to recruit it.
            It is the Same with regard to the Civil Departments of the Staff of the Army—The Chief of Each Department ought to specify the Number of Men he has Employed, & how many he thinks he Shall want for his Operations Next Campaign. These Returns ought to be Examined by the Board of War & the Commander in Chief, & Such Persons as Congress shall appoint, finally to determine upon it.
            The Numbers of those Corps & Departments being determined upon for next Campaign, the Wants of the Army may be Easily Calculated.
            With regard to provisions & Forage, it is necessary to reckon

on a Third more than the Totality of the Army, in Order not to be in Want Besides those Magazines properly for the immediate subsistance of the Army, We should reckon on Two more well supplied.
            The 1st for a Body of Militia of 20000 Men who will join us in Case of an Expedition & this Magazine ought to be furnished for Three full Months.
            The other for a Fleet which our Allies may send us, & which should likewise be furnished with Provisions &c. for Three months.
            Besides, the Eastern states ought to Establish in Time, considerable spare Magazines, Especially of hard bread & Salt provisions.
            The General of the Artillery must without Delay furnish a Return of what he thinks he shall Want for next Campaign, and the Necessary preparations for a Siege & Bombardment ought to be made with the greatest Celerity.
            The General of the Engineers shall furnish a Return of all he Wants, Utensils &c. for the same purpose.
            With regard to the Cloathing of the Army, it is to be wished Each State would send their Recruits ready Cloathed, no matter of what Colour for next Campaign, & that whatever Cloathing the states shall collect or receive from France should be all stored up, not to be delivered till when the Campaign is over.
            But the most Essential matter is to provide ourselves with at least Ten thousand stands of Arms against the beginning of May next, without reckoning on those which are Expected from France. It is the least Number We may want in Case the Army is formed agreeable to the present Plan.
            The more difficult it is to make the above mentioned Preparations, the more the moments are precious, & the more necessary it is to do our utmost Efforts to Effect them. We are already at the End of January, If the Recruits have not joined the Regiments by the 1st of April, the Expence & Trouble of assembling them shall avail nothing.
            If the Magazines are not supplied for seven Months against the harvest, the Army is lost.
            If We cannot have at least ten thousand stands of Arms before the recruits join, the Men will become useless.
            I make no doubt of a Vigorous Campaign being carried on in

Europe. I doubt still less of our Allies assisting us Efficaciously on this Continent. It would be unhappy if we could do nothing on our side at such favorable Instants.
            Our late disappointment at the Southward should strike us: Two thousand Men more under the Orders of Genl Lincoln would have insured us the defeat of the Enemy in Georgia, & We would now have no fatal Consequences to apprehend on that side.
            I cannot forbear observing here that most of the Individuals on this Continent are tired with the present War; I wish this Consideration may induce us to do our utmost Efforts to bring it to a happy Termination in one glorious Campaign.
          